Citation Nr: 0908361	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO. 06-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left ear 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The appellant had active service from June 1969 until July 
1972.  His DD-214 also lists 11 months and 16 days of prior 
active service.  Additionally, service documents indicate 
that he received the Purple Heart and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a 
December 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas. 

The appellant had a personal hearing with a Decision Review 
Officer (DRO) in July 2006.  A transcript of the hearing has 
been associated with the claim file.


FINDING OF FACT

A left ear disorder was not manifest during service and any 
currently diagnosed left ear disorder is not causally related 
to service.


CONCLUSION OF LAW

Residuals of a left ear injury were not incurred in or 
aggravated during active service, nor may they be presumed to 
have been incurred or aggravated. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications. In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award. The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim. Id.

In its VCAA letter of August 2005, the VA provided the 
appellant adequate notice as to the evidence needed to 
substantiate his claims. He was informed of the evidence 
necessary to establish entitlement and what evidence was to 
be provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf. See generally, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The letter predated the 
rating decision on appeal. 

In the present case, the VA did not give the appellant 
notification with respect to his degree of disability and 
effective dates.  However, because the Board has denied his 
claim for a finding of service connection in this matter, any 
notice deficiencies as to rating percentage and effective 
date are moot.  Thus, the Board finds that VA has no 
outstanding duty to inform the appellant that any additional 
evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal service medical records and VA 
outpatient treatment records have obtained. The appellant was 
afforded VA examinations and an RO hearing.  Furthermore, he 
was given the opportunity to testify at a Travel Board 
hearing and he withdrew his request.

Further regarding VA examination, it is noted that the April 
2006 VA examination did not address the etiology of the 
otitis externa shown after service.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration. These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service. The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there were no documented complaints of otitis 
externa during service of for several decades thereafter.  
Therefore, an opinion as to the etiology of the otitis 
externa is not required here, even under the low threshold of 
McLendon.  

Additionally, the Board notes that during his hearing in July 
2006, the appellant referenced medical treatment from a Dr. 
R.G. whom he states treated him for an earache in 1978 or 
1979.  The appellant subsequently provided contact 
information for Dr. R.G. which the VA used in attempting to 
acquire medical records of the appellant's treatment. The VA 
made requisite reasonable, but unsuccessful, efforts to 
contact the physician in letters sent August 2006 and October 
2006.  The Veteran later indicated in an October 2006 
communication that he had made attempts to locate the 
physician and was unsuccessful in doing so.  

Based on the foregoing, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002). Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2008).  Certain chronic diseases, such as an organic 
disease of the nervous system, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). A service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability. See Brammer v. 
Derwinski, 3 Vet. App. 223. 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Under VA regulations, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2008).  Moreover, it is noted that the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some 
degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).




Left Ear Injury

The appellant contends to have suffered a left ear injury 
during his period of active duty.  Specifically, he asserts 
that while serving in Vietnam a "booby trap" exploded close 
to his face, resulting in shrapnel wounds. A scar on the 
appellant's right shoulder has been service connected.

Service treatment records have been reviewed and do not 
reflect treatment for any left ear injury.  However, where 
evidence of record demonstrates that the Veteran engaged in 
combat with the enemy, in-service incurrence of the claimed 
injury can be established by his own statements, provided 
that the claimed injury is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, and 
provided that the contentions are not rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

In the present case, the Veteran has received the Purple 
Heart and Combat Infantry Badge.  On the basis of these 
decorations, combat status is established here.  Thus, the 
Veteran's statements that his left ear was injured in an 
explosion are accepted as fact.  However, 38 U.S.C.A. 
§ 1154(b) does not itself establish service connection for a 
combat Veteran.  Rather, it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A Veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

To summarize, it is accepted that the Veteran incurred an 
injury to his left ear during service, under the 
circumstances that he described.  The remaining question for 
consideration, then, is whether any current disability exists 
that competent evidence shows is at least as likely as not be 
attributable to such in-service injury.  

While the fact of in-service injury is conceded, the service 
treatment records 
are entirely silent to any complaints, diagnosis or treatment 
of the appellant's left ear.  This suggests that the in-
service injury resulted in an acute condition that resolved 
without residuals prior to separation.  Indeed, the 
audiologic evaluation that was part of the appellant's 
separation physical in June 1972 indicates pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
n/r
0

Thus, the veteran's left ear hearing at the time of 
separation from active service was clinically normal per 
Hensley.

Following his separation from active service in June 1972, 
the record first shows evidence for a left ear disorder in 
November 2004.  On that date the appellant reported to staff 
at the VA hospital in Dallas that he was unable to hear out 
of his left ear and that he had been experiencing ringing and 
pain in that ear for approximately one week.  Another 
November 2004 treatment record diagnosed left middle ear 
effusion due to upper respiratory allergic congestion.  In 
January of 2005 he was diagnosed and treated for otitis 
externa and in March 2005 he was diagnosed and treated for 
otitis media with effusion. Medical records provided by the 
VA indicate that his ear effusion continued through April 
2005.

A VA audiologic examination conducted in April 2005 indicated 
moderate to severe sensorineural hearing loss in the range of 
from 1000 - 8000 Hz as well as some loss of word-recognition 
capability in the appellant's left ear.  In July 2005, the 
appellant was issued a hearing aid.

An authorized VA audiological evaluation in April 2006, 
indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
75
70
65
70

Speech audiometry revealed speech recognition ability of 84 
in the left ear.

The Board acknowledges that the levels of hearing loss in the 
left ear rise to the level of a disability under VA 
regulations. 38 C.F.R. § 3.385 (2008). However, the post-
service medical evidence does not show any complaints or 
findings referable to the left ear, including tinnitus or 
hearing loss, until the appellant's VA examination in 
November 2004, over 30 years after discharge.  In this 
regard, the Board notes that the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board notes that the appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current perceived levels of hearing 
and other experienced symptoms. See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994). Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that 
the absence of post-service treatment for more than three 
decades following military discharge is more probative than 
the appellant's recollections of symptoms in the distant 
past.  Again, the Veteran's combat status is recognized, and 
his report of in-service injury is accepted, but overall his 
statements are not probative as to continuity of 
symptomatology here, for the reasons noted above.  Moreover, 
no competent evidence relates the current left ear disorder 
to active service.  In fact, a VA examiner in April 2006 
concluded that it is not likely that acoustic trauma during 
military service caused the Veteran's current hearing loss.  
In so finding, he relied on the normal audiometric 
examination at separation.  Because the opinion was offered 
after a review of the claims file, was provided following an 
objective evaluation, and was accompanied by a clear 
rationale, it is found to be highly probative.  Moreover, no 
other competent evidence refutes that opinion or otherwise 
attributes any current left ear disorder to active service.

It is noted that the VA examiner in April 2006 could not 
offer an opinion as to whether current tinnitus was causally 
related to active service.  Specifically, he stated that any 
attempt to link the veteran's current condition to his 
military service would be speculative.  Thus, there is no 
favorable opinion of record with respect to a current 
tinnitus disability.  

While the appellant believes that his current left ear 
disorder is related to service, as a lay person, he is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, service connection for a left ear injury is 
not established, as the weight of the evidence is against a 
finding that any current disorder is causally related to 
active service or was manifest in the first post-service 
year.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for residuals of a left ear injury is 
denied.



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


